Citation Nr: 0404141	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-18 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Propriety of the rating reduction from 100 percent to 0 
percent for residuals of a radical prostatectomy due to 
prostate cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 


INTRODUCTION

The veteran retired from military service in 1986 after more 
than 25 years of active duty. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the agency of 
original jurisdiction (RO) of the Department of Veterans 
Affairs (VA). 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND 

While the RO has complied with the regulatory notice 
requirements of 38 C.F.R. § 3.105(e) (2003), pertaining to a 
rating reduction, no document of record meets the specific 
notice requirements erected by the Veterans Claims Assistance 
Act of 2000 (VCAA), codified, in part, at 38 U.S.C.A. 
§ 5103(a) (West 2003) and implemented at 38 C.F.R. § 3.159 
(2003).  

Also, the veteran maintains that he still has serious 
residual problems following surgery for prostate cancer and 
that he is being followed by his private physician.  The 
record shows that, on VA examination in September 2001, the 
veteran did not complain of incontinence.  Since then, he has 
complained of urinary incontinence a few times a month.  
Under the VCAA, codified at 38 U.S.C.A. § 5103A (West 2003), 
VA has the duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim. 

Therefore under VA's statutory duties to notify and to 
assist, the Board determines that additional development is 
necessary before deciding this appeal and remands the case 
for the following action:

1.  Ensure compliance with the VCAA 
in accordance 38 U.S.C.A. §§ 
5103(a), and 5103A, and any other 
applicable legal precedent.  

In this regard, four elements 
are required for proper VCAA 
notice.  They are (1) what 
evidence, not already of 
record, is necessary to 
substantiate the claim; (2) 
what evidence is to be provided 
by the veteran; (3) what 
evidence VA will obtain; and, 
(4) a request that the veteran 
provide any evidence in his 
possession that pertains to the 
claim.  

2.  Take all necessary steps to 
obtain records of the veteran's 
treatment from R. W. Young, M.D., 
since November 2000. 

3.  Schedule the veteran for a VA 
examination to determine if the 
veteran suffers from voiding 
dysfunction, including urinary 
incontinence or urinary leakage, as 
a result of the prostatectomy.  The 
claims folder should be made 
available to the examiner for 
review. 

5.  After the above development has 
been completed, adjudicate the 
claim.  In the benefit sought 
remains denied, furnish the veteran 
and his representative a 
supplemental statement of the case.  
Then return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


